Citation Nr: 1128229	
Decision Date: 07/28/11    Archive Date: 08/04/11

DOCKET NO.  08-22 193	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1. Whether new and material evidence has been received to reopen a claim of service connection for a left leg disability (residuals of left femur, tibia, and fibula fractures). 

2. Entitlement to service connection for a right leg disability (claimed as secondary to a left leg disability). 

3. Entitlement to service connection for a right hip disability (claimed as secondary to a left leg disability). 

4. Entitlement to service connection for a left hip disability (claimed as secondary to a left leg disability).

5. Entitlement to a total disability rating based on individual unemployability (TDIU).  



REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

S. Armstrong, Associate Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from September 1961 to September 1963, with subsequent Reserve service.  These matters are before the Board of Veterans' Appeals (Board) on appeal from an April 2006 rating decision of the Houston, Texas Department of Veterans Affairs (VA) Regional Office (RO).  In October 2010 the Board remanded the case primarily for the Veteran to be afforded adequate notice.  

The appeal is being REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action on his part is required.


REMAND

The Veterans Claims Assistance Act of 2000 (VCAA), in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2010).  The VCAA applies to these claims.  While the notice provisions of the VCAA now appear to be wholly satisfied, the Board finds that further development of the record is necessary to comply with VA's duty to assist the Veteran in the development of facts pertinent to his claims.  See 38 C.F.R. § 3.159 (2010).   
In a November 2010 response to the notice he was provided pursuant to the Board's October 2010 remand (on a VA Form 9) the Veteran stated that he had been seen at the Beaumont VA Outpatient Clinic and treated at Houston VA Medical Center (VAMC) for the disabilities at issue. The Board's October 2010 remand instructions noted that the RO should arrange for any further development indicated, based on the Veteran's responses to notice.  There are no pertinent VA treatment records associated with the claims file, and the record does not reflect that such records were sought.  As the Veteran has identified outstanding VA treatment records he believes are pertinent, because any such records are "of record", and because the Board's remand had ordered any further development suggested by the Veteran's response to notice, these matters now require remand for such development.  See Stegall v. West, 11 Vet. App. 268 (1998).

The evidence of record indicates that the Veteran has received Social Security Administration (SSA) benefits since age 62.  In his September 2005 non-service-connected pension application he indicated that he had not claimed (nor was he receiving) disability benefits from the SSA.  Thus, it is clear that there are no pertinent SSA records (which would have to be secured).  See Murincsak v. Derwinski, 2 Vet. App. 363 (1992); Golz v. Shinseki, 590 F.3d 1317, 1323 (Fed. Cir. 2010).   

The Veteran also apparently believes he is entitled to (and requests) a VA examination.  See his November 2010 VA Form 9.  A VA examination is necessary when there is evidence of (a) a current disability, (b) an event, injury, or disease in service or disability already service connection, and (c) a possible nexus between the claimed disability and event, injury, or disease in service or a service-connected disability.  Here, thus far, there is no evidence that the claimed disabilities might be related to the Veteran's service or to a service-connected disability (service connection for residuals of left leg fractures was denied on the basis that such disability pre-existed, and was not aggravated by, the Veteran's service).  Consequently, a VA examination has not been necessary.  If the development sought on remand produces any evidence of a nexus between the claimed disabilities and the Veteran's service or a service-connected disability, that may change.
Accordingly, the case is REMANDED for the following:

1. The RO should ask the Veteran to provide the location and approximate dates of all VA treatment he has received for the disabilities at issue since his discharge from active duty.  The RO should then secure for the record copies of complete clinical records of all VA treatment he has received for his left leg, right leg, right hip, and left hip.  The RO should also arrange for any further development suggested by the VA records received (e.g., a VA examination, if indicated).

2. The RO should then re-adjudicate the claims.  If any remains denied the RO should issue an appropriate supplemental statement of the case and afford the Veteran and his representative the opportunity to respond.  The case should then be returned to the Board, if in order, for further review

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.


_________________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).

